DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered. Claims 1-21 are pending in the application and examined on the merits.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falcon et al. (“Falcon” hereinafter) (WO 2016/176165).
Regarding claims 1 and 16, Falcon discloses a variable dose container (item 100, figure 1) comprising:
a container (item 900, figure 1) including a top portion, a bottom portion, and a side wall portion, a space between the bottom portion and the side wall portion defining an interior space, wherein the container stores contents within the interior space (paragraph [0031]); 
an actuator (item 110, figure 1) coupled with the container, wherein the actuator is depressible in a longitudinal direction to drive the contents held in the interior space of the container out of a nozzle protruding horizontally from the actuator; and 
a collar (item 120, figure 1) under the nozzle, a top circumferential edge of the collar containing one or more grooves of varying depth into which the nozzle can be inserted when depressed, wherein a bottom of the groove creates a mechanical stop (figures 5-7, the grooves act as mechanical stop) thereby adjusting a distance the actuator is moved in the longitudinal direction (paragraph [0028-0031]).
Regarding claim 2, Falcon discloses that the nozzle protrudes from the actuator in a direction perpendicular to the actuator (figure 2, nozzle extends in horizontal direction, actuator moves in the vertical direction).
Regarding claim 3, Falcon discloses that the actuator is rotatable to align the nozzle above the one or more grooves (figures 5-7, paragraph [0031]).
Regarding claim 4, Falcon discloses that the collar is rotatable to align the nozzle above the one or more grooves (collar 120 and actuator 110 are rotating with respect to each other and therefore, if one component is held fixed than the other components would rotate, paragraph [0031], figures 5-7).
Regarding claims 14 and 15, Falcon teaches the variable dose container as discussed in claim 1 above. The container is capable of holding any fluid and does not depend on the specific type of fluid being held in the interior space. The container can hold docosanol or any other suitable liquid in its interior space. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165).
Regarding claims 8-11 and 17-20, Falcon teaches that the one or more grooves have different heights to vary the dosage of liquid that can be dispensed from the container but is silent to the exact dimensions of the height of the grooves. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Falcon such that the height of the grooves is 0.1 mm to 5.5 mm for a particular dosage or any other suitable value as determined by the needs of a particular dosage dispenser. It would be obvious to change the height of the groove since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
Regarding claims 12 and 13, Falcon teaches the invention as discussed in detail above but is silent to the amount of dosage to be between 0.5 mg to 7 mg. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the collar of Falcon such that it can dispense liquid in the amount from 0.5 mg to 7 mg or any other value as suitable for the dosage dispenser. Falcon teaches that the use of various heights of the grooves controls the quantity of the dosage and therefore discovering an appropriate dispensing dosage would only require a routine skill in the art. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II)).
Regarding claim 21, Falcon teaches the invention as discussed in detail above but is silent regarding dimensions of the thickness, the inner diameter, or the height of the collar.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the collar with any appropriate height, thickness, and inner diameter as desired by a user or the needs of the dosage dispenser as an obvious matter of design choice.  Such modifications would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
	
7.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165) in view of Chapin (US PG PUB 2012/0205402).
Regarding claims 5-7, Falcon teaches the invention as discussed in detail above but does not explicitly teach a container shoulder and a hollow neck on the shoulder to which the collar attaches along with a dispensing tube.
Chapin teaches another dispenser comprising a container (item 10, figure 3) that includes a shoulder (item 10, figure 3) and a hollow circular neck (item 25, figure 3) provided on the shoulder, a collar (item 38, figure 3) provided on the shoulder, and a top end of a tube (item 17, figure 3) that extends into the neck and a bottom end of the tube extends to the contents held in the interior space of the container.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the container of Falcon as taught by Chapin to provide a shoulder, a hollow neck, and a dip tube that extends from the container neck to the interior of the container. Doing so would be obvious because the shoulder and the neck provide a secure and stable location for mounting the collar to the container. It would be obvious that the dip tube would be part of the pump of Chapin because dip tubes are common modes of carrying liquid from a container interior space to a dispensing nozzle. Lastly, such containers with shoulder, neck, and a dip tube are one of the most commonly known and used configurations in the art of the dispensing and it would obvious to a person of ordinary skill in the art to sue such designs.

Response to Arguments
8.	Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
9.	Applicant argued, in light of amended independent claims 1 and 16, that Falcon does not teach that “the bottom of the groove creates a mechanical stop.”
10.	Examiner would like to first point out that applicant’s arguments are related to the supposed functionality of the collar instead of how the prior art’s structure differs from the claimed structure. In response to applicant's argument that Falcon does not teach “the bottom of a groove of the collar creates a mechanical stop”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
11.	In any case, the collar of Falcon does indeed meet all of the limitations of the claims. As seen in figures 1-6, Falcon teaches that the collar 120 has multiple grooves or recesses that correspond to different distances which regulate the stroke length of the actuator. Paragraphs [0028-0031] clearly explain the structure and the functionality of the collar and meet the claimed limitations as recited. Such configuration of the collar does indeed adjust a distance the actuator moves in the longitudinal direction. More specifically, figures 5-7 of Falcon show that the collar 120 has one or more grooves has a bottom edge which acts as a mechanical stop that limits the downward movement of the actuator. Thus, Falcon does teach that a bottom of the groove creates a mechanical stop. 
12.	Therefore, Falcon teaches all of the limitations of the claims and applicant’s arguments are not found to be persuasive. As a result, claims 1-21 remain rejected under Falcon and Chapin as discussed in detail above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754